Name: EEC: Council Decision concerning a consultation procedure in respect of the negotiation of agreements concerning commercial relations between Member States and third countries and in respect of changes in the state of liberalisation in relation to third countries
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  economic geography;  cooperation policy;  international trade
 Date Published: 1961-11-04

 Avis juridique important|31961D1104(01)EEC: Council Decision concerning a consultation procedure in respect of the negotiation of agreements concerning commercial relations between Member States and third countries and in respect of changes in the state of liberalisation in relation to third countries Official Journal 071 , 04/11/1961 P. 1273 - 1274 Danish special edition: Series I Chapter 1959-1962 P. 0079 English special edition: Series I Chapter 1959-1962 P. 0084 Spanish special edition: Chapter 11 Volume 1 P. 0007 Portuguese special edition Chapter 11 Volume 1 P. 0007 COUNCIL DECISION concerning a consultation procedure in respect of the negotiation of agreements concerning commercial relations between Member States and third countries and in respect of changes in the state of liberalisation in relation to third countries THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty, and in particular Article 111 thereof; Having regard to the proposal from the Commission; Whereas during the transitional period the Member States of the Community must co-ordinate their trade relations with third countries so as to bring about, by the end of the transitional period, the conditions needed for implementing a common policy in the field of external trade; Whereas, in order to prepare and implement a common policy in the field of external trade, it is necessary for the Member States and the Commission to be informed of any proposed changes in the trading rules of the Member States in relation to third countries; Whereas this information must reach the Commission and the Member States in sufficient time for any necessary consultations to take place and for the Commission to submit appropriate proposals thereon; Whereas arrangements should be made for prior communication by the Member States of their timetables for bilateral negotiations with a view to conclusion of agreements concerning commercial relations with third countries; HAS ADOPTED THIS DECISION: Article 1 Each Member State shall, at the beginning of each quarter, communicate to the other Member States and to the Commission the timetable for any bilateral negotiations with a view to conclusion or renewal of agreements concerning commercial relations with third countries, together with details of the dates on which any tacit extension of such agreements is to take place. On the basis of this information and at the request of a Member State or of the Commission, a list shall be drawn up of the major negotiations requiring prior consultation between the Member States and the Commission. Article 2 Such prior consultations shall cover all the provisions of the agreements concerning commercial relations to be negotiated by Member States and any amendments to such agreements. Prior consultations shall also deal with cases of quota limits being exceeded and with any other imports authorised by a government body. In the case of liberalised products, the consultations shall also deal with any increases in imports which might cause a substantial increase in existing trade flows. Article 3 In exceptional cases, where consultations are not possible, an official of the Commission may be invited to attend the negotiations as an observer. Such observers shall be appointed by joint agreement between the Member State concerned and the Commission. Article 4 A Member State contemplating changes in the state of its liberalisation in relation to third countries shall give the other Member States and the Commission prior notice thereof. In such cases, prior consultations shall be held at the request of a Member State or of the Commission, except in urgent cases, where consultations shall take place after the event. Article 5 The consultations provided for in Article 2 and 4 shall be held in a committee of limited size and at the request of a Member State or of the Commission. Article 6 The Member States and the Commission shall take all measures necessary to ensure the proper functioning of the consultation procedure, and in particular those necessary to safeguard the confidential nature of the information they receive in this connection. Article 7 This Decision is addressed to the Member States. Done at Brussels, 9 October 1961. For the Council The President A. MÃ LLER-ARMACK